

	

		III

		109th CONGRESS

		1st Session

		S. RES. 228

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 29, 2005

			Ms. Cantwell submitted

			 the following resolution; which was referred to the

			 Committee on Energy and Natural

			 Resources

		

		RESOLUTION

		Expressing the sense of the Senate that it

		  should be a goal of the United States to reduce the amount of oil projected to

		  be imported in 2025 by 40 percent and that the President should take measures

		  to reduce the dependence of the United States on foreign oil.

	

	

		Whereas

			 reports by the Energy Information Administration entitled Annual Energy

			 Outlook 2005 and May 2005 Monthly Energy Review

			 estimated that, between January 1, 2005 and April 30, 2005, the United States

			 imported an average of 13,056,000 barrels of oil per day and that, by 2025, the

			 United States will import 19,110,000 barrels of oil per day;

		Whereas

			 technology solutions already exist to dramatically increase the productivity of

			 the energy supply of the United States;

		Whereas

			 energy efficiency and conservation measures can improve the economic

			 competitiveness of the United States and lessen energy costs for families in

			 the United States;

		Whereas

			 the dependence of the United States on foreign oil imports leaves the United

			 States vulnerable to oil supply shocks and reliant on the willingness of other

			 countries to provide sufficient supplies of oil;

		Whereas, although only 3 percent of proven

			 oil reserves in the world are located in territory controlled by the United

			 States, advances in fossil fuel extraction techniques and technologies could

			 increase the United States energy supplies; and

		Whereas

			 reducing energy consumption also benefits the United States by lowering the

			 environmental impacts associated with fossil fuel use: Now, therefore, be

			 it

		

	

		That it is the sense of the Senate

			 that—

			(1)it should be a goal of the United States to

			 reduce the amount of foreign oil that will be imported in 2025 by 40 percent

			 from the amount the Energy Information Administration estimates will be

			 imported in 2025;

			(2)the President should take measures to

			 reduce the dependence of the United States on foreign oil by—

				(A)not later than 1 year after the date of

			 passage of this resolution, and every 2 years thereafter—

					(i)developing and implementing measures to

			 reduce dependence on foreign oil by reducing oil in end-uses throughout the

			 economy of the United States sufficient by 2015 to reduce by 1,000,000 barrels

			 per day the total demand for oil in the United States projected for such year

			 in the Reference Case in the Annual Energy Outlook 2005 report published by the

			 Energy Information Administration; and

					(ii)developing and implementing measures to

			 reduce dependence on foreign oil by reducing oil in end-uses throughout the

			 economy of the United States sufficient by 2025 to reduce by 7,640,000 barrels

			 per day the total demand for oil in the United States projected for such year

			 in the Reference Case in the Annual Energy Outlook 2005 report published by the

			 Energy Information Administration; or

					(B)if the President determines that there are

			 insufficient legal authorities to achieve the target for 2025, developing and

			 implementing measures to reduce dependence on foreign oil by—

					(i)reducing oil in end-uses throughout the

			 economy of the United States to the maximum extent practicable; and

					(ii)submitting to Congress proposed legislation

			 or other recommendations to achieve the target;

					(3)in developing measures under paragraph (2),

			 the President should—

				(A)ensure continued reliable and affordable

			 energy for the United States, consistent with the creation of jobs and economic

			 growth and maintaining the international competitiveness of businesses in the

			 United States, including the manufacturing sector; and

				(B)implement measures under paragraph (2)

			 under existing authorities of the appropriate Federal agencies, as determined

			 by the President;

				(4)not later than 1 year after the date of

			 passage of this resolution, and annually thereafter, the President should

			 submit to Congress a report, based on the most recent edition of the Annual

			 Energy Outlook published by the Energy Information Administration, that

			 assesses the progress made by the United States toward the goal of reducing

			 dependence on foreign oil imports by 2025, including by—

				(A)identifying the status of efforts to meet

			 the goal described in paragraph (1);

				(B)assessing the effectiveness of any measure

			 implemented under paragraph (2) during the previous fiscal year in meeting the

			 goal described in paragraph (1); and

				(C)describing plans to develop additional

			 measures to meet the goal described in paragraph (1).

				

